[philipmorrisheader.jpg]

Exhibit 10.1


PRIVATE & CONFIDENTIAL
Mr. Marc Firestone
270 Thackeray Lane
Northfield, IL 60093-000
USA






Lausanne, February 17, 2012




Dear Marc,
 
We are pleased to confirm your employment by Philip Morris International
Management SA (hereafter referred to as the "Company") as Senior Vice President
and General Counsel, reporting to Louis Camilleri, Chairman and Chief Executive
Officer PMI, and based in Lausanne, Switzerland.


The terms and conditions of your employment will be as follows:




Effective date


This contract will be effective as of April 15, 2012 (the “Effective Date”),
physically on April 16, 2012 provided that you are in possession of a valid work
permit by then.




Annual base salary


Your gross annual base salary, to be paid in 13 installments, will be Swiss
Francs (CHF) 1,000,012.--, corresponding to your band, which is B.




Incentive Compensation Award Program


As a band B employee, you will be eligible to participate in the Incentive
Compensation (“IC”) Award Program, which is administered at the sole discretion
of the Compensation and Leadership Development Committee of the Board of
Directors pursuant and subject to the terms of the 2008 Performance Incentive
Plan (or any similar plan in the future). Each eligible employee has an annual
IC award target that assumes a PMI company performance rating of 100 and an
"Optimal" individual performance. As a band B employee, this target is currently
180% of annual base salary.




Equity Award Program


As a band B employee, you will be eligible to participate in the Equity Award
Program, which is administered at the sole discretion of the Compensation and
Leadership Development Committee of the Board of Directors pursuant and subject
to the terms of the 2008 Performance Incentive Plan (or any similar plan in the
future). Each eligible employee has an annual

Philip Morris International Management SA


AVENUE DE RHODANIE 50 1007 LAUSANNE SWITZERLAND TELEPHONE : +41 58 242 00 00
TELEFAX : +41 58 242 01 01


www.philipmorrisinternational.com

--------------------------------------------------------------------------------



equity award target that assumes a PMI company performance rating of 100 and an
"Optimal" individual performance. As a band B employee, this target is 270% of
annual base salary.


The Incentive Compensation and Equity Award Programs are discretionary and do
not obligate the Company to make an award nor entitle employees to receive an
award. Eligibility to participate in the Programs does not guarantee receipt of
an award and receiving an annual award does not guarantee receipt of an award in
the future. Any awards that are made may be higher or lower than the targets
mentioned above.


Fidelity premium


For each completed year of service, the Company pays a cumulative bonus of CHF
150.-- on each anniversary of the Effective Date, up to a maximum of CHF
3,000.-- for 20 years of service.


Sign-on stock award


You will be granted deferred stock of the Company as a sign-on award. The value
of the award will be calculated reflecting the market value of forfeited equity
awards, taking into account the price to exercise options from your previous
employer, and based on the market price of the stock on the date the awards are
forfeited. The amount will be reduced by $250,000, which will be paid in cash.


The stock award has been approved by the Compensation and Leadership Development
Committee ("Committee") of the Board of Directors of the Company, with the fair
market value determined on the date you start employment. The stock will vest
generally three years from the date of the award, unless vesting needs to be
extended due to black out periods, and you will be entitled to receive dividend
equivalents during the vesting period. The stock award will be subject to the
terms of the Company's 2008 Performance Incentive Plan and the applicable award
agreement.


Home leave


You will be entitled to use the Company aircraft once per year to return home to
the United States of America with your accompanying family members. Usage of the
aircraft will be on an “as available” basis. Any taxes and social security
contributions due on the personal use of Company aircraft will be borne by you.


Pension Fund


In accordance with the Swiss Federal Pension Law (“LPP”), you will become a
member of the “Caisse de pensions Philip Morris en Suisse” (the “Pension Fund”),
providing old age, disability, and survivor’s benefits. For further details,
please refer to the Pension Fund regulations.


According to the current Pension Fund regulations, you will pay a contribution
equivalent to 6% of your pensionable salary. This contribution will be deducted
each month from your salary.


Following your resignation from your current employer, an actuarial calculation
will be performed on the pension benefits you will be entitled to from your
current employer, versus those projected pension benefits you would have been
entitled to had you remained employed with your current employer until the age
of 62. This will be compared to the projected pension benefits you will receive
from the Company should you remain employed until the age of 62. Should there be
a loss to you in total projected pension benefits, the Company will make the
appropriate cash contribution to the Pension Fund on your behalf to make you
whole.


Swiss social security schemes (AVS/AI/APG/AC)


Contributions to the various Swiss Federal insurance schemes will be deducted
from your compensation each month in accordance with the applicable Swiss laws.

Philip Morris International Management SA


AVENUE DE RHODANIE 50 1007 LAUSANNE SWITZERLAND TELEPHONE : +41 58 242 00 00
TELEFAX : +41 58 242 01 01


www.philipmorrisinternational.com

--------------------------------------------------------------------------------



Accident insurance


In accordance with Swiss Federal Insurance Law (LAA), you are automatically
covered for accident in the event of occupational or non-occupational accidents.
This cover is paid for by the Company.




Health insurance


For the purpose of your health insurance, you and your eligible dependants will
be enrolled in IHI health scheme. The Company bears a substantial portion of the
insurance premium cost. No Company contributions will be paid if you choose to
arrange an individual cover outside the group scheme.




Salary continuation in the event of sickness


In accordance with the regulations of the Company’s insurer, 100% of the annual
base salary is paid for up to 2 years from the first day you are unable to work.
This cover is paid for by the Company.


Life insurance


In accordance with the regulations of the Company’s insurer and in coordination
with the Pension Fund, you are provided with an insurance cover in case of death
and permanent disability paid for by the Company.


Office working hours


The weekly basic work schedule is 40 hours spread over 5 days, from Monday to
Friday based on a full time occupational rate. For further details, please refer
to the Annual Working Time Policy.


Tax assistance


The Company will pay the fees of tax advisers approved by the Company on the
occasions you are required to complete a tax declaration in Switzerland and the
United States of America.


Company Car


You will be entitled to a company car in accordance with Company policy.


Vacation days


Your vacation entitlement is 25 working days per calendar year. For the current
year your entitlement will be calculated pro rata temporis.




Relocation expenses


With prior approval of the Human Resources Department, the Company will pay a
remover selected by the Company to pack, transport, store if necessary, and
unpack your household goods from Chicago, Illinois, United States of America to
Lausanne, Switzerland, in accordance with Company Policy. The Relocation
Services Department will coordinate this with you. Your move should take place
within one year from the Effective Date.

Philip Morris International Management SA


AVENUE DE RHODANIE 50 1007 LAUSANNE SWITZERLAND TELEPHONE : +41 58 242 00 00
TELEFAX : +41 58 242 01 01


www.philipmorrisinternational.com

--------------------------------------------------------------------------------



The Company will also pay you a relocation allowance amounting to CHF 39,250.--
to assist you with expenses related to your relocation from Chicago, Illinois,
United States of America to Lausanne, Switzerland. This amount will be subject
to social security deductions and will be taxable.


The Company will also pay for the travel costs associated with your relocation
from Chicago, Illinois, United States of America to Lausanne, Switzerland, in
accordance with the Company’s Business Travel policy. You and your family may
choose to use the company aircraft for your initial one-way travel to
Switzerland on an “as available” basis.


Temporary accommodation and rental car


In accordance with Company policy, temporary accommodation and a temporary
company car or rental car will be provided to you for up to 60 days.


Taxability of benefits


Certain benefits described above are subject to income tax and social security
deductions. Please also take into account that the tax and social security
treatment of all benefits may change in the future according to Swiss law or
Company policy. Details may be obtained from the Human Resources Department.


Privacy policy and data protection


The Company is part of a multinational group of companies, which is active in
developing the skills and careers of its employees. As part of the Company’s
career and skills development program, information about your employee status,
personnel profile and similar matters may be transmitted to the Company's
affiliates, whether in Switzerland or elsewhere. This information is treated
confidentially and in accordance with Philip Morris International’s Policy on
the Collection, Use and Protection of Personal Data. By signing this contract
you will express your consent to such transmittal. You retain the right at any
time to withdraw your consent related to the transmittal of any such data as
described above, provided that such withdrawal is addressed in writing to the
Human Resources Department. For the purposes of this contract an “affiliate” of
the Company means any company or other entity which controls or is controlled by
or under common control with the Company.


Confidential Information


Consistent with your obligations under Swiss law, you undertake not to disclose
any Confidential Information, whether during or after your employment by the
Company, and upon termination of your employment to return any Confidential
Information in tangible or electronic form in your possession. For these
purposes “Confidential Information” means any trade secrets and other
proprietary information pertaining to the Company or its affiliates, which has
not been made available to the general public by an authorized representative of
the Company or its affiliates, whether patentable or not, including for example
any idea, formula, technique, invention, process, program, business, marketing
and sales plans, financial, organizational and sales data, and similar
information in line with all Company Records & Information Management (RIM)
policies, procedures, and guidelines.


Company property


Furthermore upon termination of your employment, you should return to the
Company and/or its affiliates all paper and electronic files and documents,
tapes, CD’s, and copies thereof and other items belonging to the Company and its
affiliates, irrespective of their source and origin, including Company corporate
cards, telephone cards, keys, access and identification cards, computers, and,
if requested, will certify that this has been done to the best of your belief
and that you also comply with all Company Records & Information Management (RIM)
policies, procedures, and guidelines before your departure.


The settlement of any outstanding expenses due to the Company, including, but
not limited to any outstanding balance on the account of the corporate card
issued in your name will be set-off with any payable sums.



Philip Morris International Management SA


AVENUE DE RHODANIE 50 1007 LAUSANNE SWITZERLAND TELEPHONE : +41 58 242 00 00
TELEFAX : +41 58 242 01 01


www.philipmorrisinternational.com

--------------------------------------------------------------------------------



Termination of employment


This contract shall be terminated in accordance with Swiss law.




Governing law, applicable policies and jurisdiction


The validity, construction and performance of this Employment Agreement shall be
governed by the laws of Switzerland without regard to its conflict of law
provisions and shall be subject to the exclusive jurisdiction of the competent
courts of the Canton de Vaud, Switzerland. The Policies and Procedures of the
Company, Philip Morris International, as amended or newly issued from time to
time, shall also apply.




Miscellaneous


The foregoing represents the basis of your employment with the Company. Please
indicate your acceptance thereof by signing and returning one copy of this
contract to us.


Should you have any questions, feel free to contact Kevin Click, Senior VP Human
Resources.


We look forward to your joining Philip Morris International Management SA in
Lausanne.




Yours sincerely,


PHILIP MORRIS INTERNATIONAL MANAGEMENT SA








            
/s/ KEVIN CLICK
 
/s/ RALF ZYSK
 
 
Kevin Click
 
Ralf Zysk
 
 
Senior VP Human Resources PMI
 
VP CoE Reward & Retain and Mobility
 
 
 
 
 
 
 

    
                    
                    






Read and approved:
/s/ MARC S. FIRESTONE
Date:
24FEB2012
 
(Marc Firestone)
 
 




Philip Morris International Management SA


AVENUE DE RHODANIE 50 1007 LAUSANNE SWITZERLAND TELEPHONE : +41 58 242 00 00
TELEFAX : +41 58 242 01 01


www.philipmorrisinternational.com